Citation Nr: 0941254	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 
and from August 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida (RO).

An November 2007 Board decision found that service connection 
was not warranted for glaucoma, as secondary to the Veteran's 
service-connected diabetes mellitus, type 2.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  Consequent to a March 2009 Order 
granting a March 2009 Joint Motion for Remand (Joint Motion), 
the Veteran's appeal has been remanded to the Board.

A letter was sent to the Veteran and his attorney of record 
at the time on July 30, 2009, in which he was given 90 days 
from the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  The Veteran submitted the 90-day Letter 
response form in August 2009, indicating that he had no 
additional evidence to submit and wished to waive the 
remaining time in that 90-day period.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In this case, the Veteran asserts that his glaucoma is 
etiologically related to his service-connected diabetes 
mellitus, type 2.  He testified at his August 2007 Board 
hearing, and the record confirms, that diabetes mellitus, 
type 2, was first diagnosed in December 2003, and the 
diagnosis of his glaucoma was made in the following weeks.  
The Veteran also argued that because glaucoma was not 
diagnosed prior to his being diagnosed with diabetes 
mellitus, type 2, it logically follows that his diabetes 
mellitus, type 2, is the cause of his glaucoma.

To that end, the Veteran's appeal was remanded by the Court 
in the March 2009 Joint Motion, which cited the holding of 
Jandreau v. Nicholson, in that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when the layperson is reporting a contemporaneous 
medical diagnosis."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The Joint Motion also noted that 
because the Veteran testified during his August 2007 Board 
hearing that he was told by a physician that his glaucoma was 
caused by his diabetes, on Remand the Board should "address 
whether Appellant's testimony concerning his physician's 
statement that his glaucoma was caused by his diabetes was 
sufficient to establish a diagnosis of glaucoma secondary to 
service-connected diabetes mellitus."

After review of the record, the Board finds that the 
Veteran's testimony at his August 2007 Board hearing is 
insufficient to establish that his glaucoma was related to 
his service-connected diabetes mellitus.  The Veteran's 
testimony was as follows:

[VETERAN'S REPRESENTATIVE:]  Has the 
doctor who's treating your glaucoma-
has he ever told you
. . . that your glaucoma is related to 
your diabetes?

[VETERAN:]  No, what he was saying, 
what he was saying was you can not say 
it was glaucoma with diabetes.  He said 
we can't say it wasn't, so he said 
either way he can't say it caused it - 
diabetes caused glaucoma, but he can't 
say it didn't cause it, so he didn't 
know, he said it could go either way he 
said.

The Veteran's testimony that he has a current diagnosis of 
glaucoma is credible.  Jandreau.  However, in this case, the 
Veteran's testimony is insufficient on which to base a legal 
finding that the Veteran's glaucoma is related to his 
service-connected diabetes.  If the Veteran's testimony were 
to be taken as a verbatim repetition of his private 
physician's statement, it would reflect that the private 
physician found "it could either way."  This "opinion," as 
stated through the Veteran's testimony, fails to provide a 
"yes" or "no" answer, it is speculative and therefore non-
evidence.  A finding of service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2009); see also Perman v. Brown, 5 Vet. 
App. 237, 241 (1993) (finding that an opinion that did not 
provide a yes or no opinion constituted non-evidence in 
support of service connection).  Accordingly, it also cannot 
be considered probative for the purposes of VA adjudication.

Additionally, the VA eyes examination was conducted in 
February 2005 contained findings that the Veteran had no 
macular degeneration and no diabetic eye complications, and 
an opinion that the Veteran's currently diagnosed glaucoma 
was not the result of his service-connected diabetes 
mellitus, type 2.  However, this was the extent of the VA 
examiner's opinion; no rationale was provided.  In Nieves-
Rodriguez v. Peake, the Court essentially stated that most of 
the probative value of a medical opinion comes from its 
reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2008).  A medical opinion is not entitled to any weight "if 
it contains only data and conclusions."  Id. at 304.

Ultimately, it appears that there are no sufficient, credible 
objective medical opinions of record with respect to the 
relationship between the Veteran's glaucoma and his service-
connected diabetes.  While VA undertook to provide an 
examination in this regard, it has a duty to ensure that if 
an examination is obtained, it is adequate for the purposes 
of appellate adjudication.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The examination conducted in this case, for 
the reasons discussed above, is not adequate.  Therefore, a 
new nexus opinion, accompanied by a full rationale for the 
conclusions expressed, must be obtained.  For these reasons, 
remand is required.

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination.  Forward the 
Veteran's claims file and a copy of this 
Remand to the VA examiner.  After review 
of the claims file and this Remand and 
examining the Veteran, the VA examiner 
must provide an opinion, in light of the 
clinical findings from the February 2005 
VA examination, the pertinent VA and 
private treatment records, and the lay 
statements of record to include the 
Veteran's testimony at his August 2007 
hearing before the Board, whether it is at 
least as likely as not the Veteran's 
glaucoma is due to, aggravated by, or 
otherwise etiologically related to a 
service-connected disorder, to include his 
diabetes mellitus, type 2.  It is critical 
that a full and complete rationale be 
provided for all opinions expressed.  If 
the examiner cannot render an opinion 
without resort to speculation, he or she 
must explain why an opinion cannot be 
rendered.  The report prepared must be 
typed.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.




No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


